Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to amendment filed on 9/14/22.  Claims 1-36 and 45 are cancelled.  Claims 37 and 44 are amended.  Claims 37-44 are pending.
The previous 112 second and first paragraph rejections are withdrawn due to the amendment.
Claim Rejections - 35 USC § 112
Claims 37-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment in claim 37 is not totally supported by the original disclosure.  The limitation “ within the rotatable bowl cutter housing in a single processing step” is not disclosed in the instant specification.  The limitation “ to rotate the almonds during shearing through the opposing sets of spaced cutter knives arranged circumferentially on the respective first and second drive shafts as first and second knife blade sets” is not found in the instant specification.  Applicant does not point out the disclosure and the examiner cannot find in the specification the disclosure to support the new limitations.
Claim Rejections - 35 USC § 103
Claims 37-44 is/are rejected under 35 U.S.C. 103 as being unpatentable over Aiello et al “ Controlled temperature grinding under modified atmosphere for almond paste product” in view of applicant’s citation of commercially available device, Malone ( 2016/0338389), Connick ( 4004037), Milani ( 2005/0170053) and the chapter on “ Cutters and Choppers” ( 2018)
For claims 37,40, Aiello teaches a process for controlled atmosphere and refrigerated grinding to form almond paste.  The process comprises a cutting process carried out in a cutter mill where the milling action is produced by a rotating assembly that uses sharp knives or blades to cut the particles and subsequent homogenization process in a trough ball mill to obtain a uniform particle distribution. The raw material is grinded without the addition of water.  The temperature during the refrigerated cutting process is approximately 43 degrees C ( 109 degree F)with little variation and does not exceed 45 degrees C (113 degrees F).  The particle size distribution range between 1-1000 micrometers.  The final processing phase in the ball mill allows to achieve a homogenized product with an overall particle size below 100 micrometers and a single peak at 5 micrometers and 65% of the distribution below 10 micrometers.  For claim 39,  Aiello teaches the temperature during the cutting process is approximately 43 degrees c with little variation and does not exceed 45 degrees C. For claim 41, Aiello teaches a homogenizing step. Aiello teaches that a final issue concerns the inhibition of off-flavors related to the lipid oxidation phenomenon during grinding.  Since this problem is well-known to food manufacturers, some technologies such as grinding vacuum, inert gases or deoxygenating agent have been developed. (see abstract, pages 75-78,90)
The cutting step is the same as the shearing step in claim37.  Aiello does not disclose the rotatable bowl cutter having the features, the speed, vacuum system as in claim 37, the moisture content and the water activity as in claim 37,the capacity as in claim 38, the adding of CO 2 as dry ice in claim 39, the shelf life as in claim 42 and the properties as in claims 43-44.
Applicant discloses in paragraph 0057 of the instant specification that the shear mixer is Seydelman Bowl Cutter in various models.  This indicates that the claimed cutter is a known commercially available device.  There is no disclosure of alteration of the known devices to fit the processing steps.
The chapter of “ Cutters and Choppers” discloses various cutter including bowl mixer-cutter and silent cutter that operates under vacuum to prevent lipid oxidation.  The bowl-mixer cutter is similar in action to the kitchen blender or food processor.  ( see section 6.4.4)
Malone discloses a method for making a nut-based . Malone teaches the grinding mill can operate to rotate at any suitable rpm such as from between 1000-10000rpm.  Malone also teaches that nuts may be  blanched to facilitate removing the natural skin and/or to protect integrity by inactivation of undesirable enzymes  ( see paragraphs 0003,0018,0021,0027,0028,0037)
Connick discloses a method of manufacturing nut butter.  Connick discloses nut butter having increased shelf life and improved flavor by accomplishing grinding steps in the presence of solid carbon dioxide to inhibit dissolving, occlusion and adsorption of free oxygen into the nut butter.  The process reduces the oxidation of and simultaneously to keep at moderately cool temperatures nut ingredients as they are comminuted.  The nuts includes peanuts, walnuts,  etc..  The inclusion of solid carbon dioxide with nut when the nuts are being comminuted during initial steps will improve both the stability and the flavor.  The dry ice is added as a powder at a weight ratio on the order of 1 part dry ice for ever ten part to 25 part nuts. The dry ice powder maintains the temperature of the ingredients within the range of about 40-120 degrees F.  Any further grinding steps are also carried with dry ice powder.  The amount of dry ice is added at weight ratio of about 1 part dry ice to approximately 20 to 50 parts nut ingredients. ( see columns 1-3)
Milani discloses a method of making food slice consisting of two or more food items.  Milani teaches that in order to maximize shelf life, water activity of one or more of the food items is modified.  Milani discloses traditional peanut butter has an Aw of about .2.  ( see paragraph 0142)
Aiello teaches to use cutter mill and also teaches that technology such as grinding vacuum is develop to solve the problem of off flavor due to lipid oxidation.  The textbook teaches various cutters including bowl cutter and vacuum cutter are known.  Vacuum is used to prevent lipid oxidation.  It would have been obvious to one skilled in the art to use any known commercially available device such as the Seydelmann Bowl Cutter to carry out the cutting step.  Selecting a known equipment that is suitable for its intended purpose would have been well within the determination of one in the art.  Bowl cutter and cutter operating with a vacuum are known in the art as shown in the text book.  Selecting a specific one to be optimal for carrying out an intended purpose can readily be determined by one skilled in the art through routine experimentation.  One would have been motivated to operate the cutter under vacuum to prevent lipid oxidation which is known to cause off flavoring in foods as shown in Aiello and the textbook. When the same cutter is used, it is obvious the cutter would have the features claimed.  It would also have been obvious to  blanched the nut  as Malone shows that blanching is a known step in processing nut to remove the skin of the nuts and also to inactivate undesirable enzymes.  It would have been obvious to one skilled in the art to determine the appropriate moisture content of the product to give the most optimum texture and shelf stability. It would have been to one skilled in the art to perform the processing step of form nut flour  under cool temperature as taught in Connick to obtain the benefits disclosed in the reference.  Connick discloses temperature range of about 40-120 degree F in grinding of the nuts and without adding any water or oil.  It would also have been obvious to use dry ice as taught in Connick  in the cutting step disclosed in Aiello to obtain the benefits  taught in the reference.  Connick discloses the dry ice can be used in the initial grinding and further grinding. It would have been obvious to follow the guideline of Connick for the amount. The amount of dry ice in the further grinding is about 4.76% which would be encompassed by the claimed amount of about 5%. The speed of the cutting process to grind the nut material can vary over a wide range as disclosed in Malone.  It would have been within the skill of one in the art to determine the appropriate speed of the blade and the mixer depending on the cutting device used to cut the nut raw materials.  As shown in both the article and Malone, different devices can be used to grind the nut material.  It would have been obvious to one skilled in the art to use any apparatus as long as the appropriate grinding of the nut material is obtained.  Applicant has not established any criticality of unexpected result with the claimed cutter.  Aiello discloses cooling of the material to prevent oxidation. It would have been within the skill of one in the art to determine the appropriate temperature of the nut material to prevent oxidation and thus prevent off-flavor in the product.  It would have been obvious to follow the guideline in temperature as shown in Connick.  It would have been within the skill of one in the art to determine the delivery volume depending the volume of the mixer which would depend on the type of mixer used.  Such parameter can readily be determined without undue experimentation. Aiello in view of Connick discloses grinding using dry ice and Connick discloses the use of dry ice increases the shelf life of the nut product. It is obvious the product would have the shelf life as claimed.  The article does not teach adding antioxidant.  As shown in Milani, the  water activity also affects the shelf life of the product and peanut typically has a water activity of .2.  It would have been obvious to one skilled in the art to obtain product having water activity that would give the most optimum shelf life.  It would also be obvious that the water activity can vary depending on the type of nut. Aiello in view of the prior art discloses the same processing steps of shearing nut.  Thus, it is obvious the nut paste would have the claimed fatty acid concentration.  It would have been within the skill of one in the art to determine the color of the almond paste to be the appropriate color of almond.  There is no disclosure of burning or darkening of the almond paste in Aiello.  Thus, it is obvious the color would be expected to be the same as claimed.
Response to Arguments
Applicant's arguments filed 9/14/22 have been fully considered but they are not persuasive. 
In the response, applicant argues that the Comitrol equipment used by Malone does not give success in obtaining the almond-based food and beverage paste preparation that the inventors later achieved with their invention.  The Malone’s process was determined to require added water or oil.  This argument is not persuasive.  The Malone reference is not used as the only reference in the rejection.  The previous affidavit had already been considered and was not persuasive.  There is no position taken in the rejection to use the Comitrol equipment disclosed in Malone.  Aiello does not teach adding water or oil in the process of forming the almond paste.  The examiner maintains her position that selecting a cutter that is optimum for carrying out the intended purpose would have been within the determination of one skilled in the art through routine experimentation.  Applicant is combining a known process with a selected device.  Such combination would have been obvious to one skilled in the art especially in view of the fact that bowl cutter is known and cutter operating with a vacuum is also known as shown in the new textbook reference.  Applicant argues Aiello discloses almond cutting without requiring the addition of oil or water but nowhere discloses or suggests the specific machinery components.  The fact that the Aiello process is not restricted to a specific equipment is suggestive that known cutter in the art can be used.  Selecting the best equipment to carry out the cutting optimally would have been within the determination of one in the art without undue experimentation.  Applicant further argues that Aiello requires cutting to be followed by homogenization which is not required by the claimed method.  This argument is not persuasive because the language comprising in the claims does not exclude additional step.  The single step refers to the shearing in the bowl cutter, not subsequent steps after the material is taken out of the bow.  Furthermore, Aiello discloses “ a subsequent homogenization process, trough a ball mill, has been considered to obtain a uniform particle distribution”.  It is a preferential processing step.  There is no disclosure that the homogenization process is absolutely required.  
With respect to the Connick and Milani references, applicant argues they do not teach or suggest the claimed machine components operating in the specific method.  This argument is not persuasive because the references are not relied upon for the teaching of the machine components.  The reason for using Connick and Milani is explained in the rejection. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIEN THUY TRAN whose telephone number is (571)272-1408. The examiner can normally be reached Monday-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



November 2, 2022
/LIEN T TRAN/Primary Examiner, Art Unit 1793